[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT           FILED
                         ________________________ U.S. COURT OF APPEALS
                                                              ELEVENTH CIRCUIT
                                No. 11-10182                  NOVEMBER 7, 2011
                            Non-Argument Calendar                 JOHN LEY
                                                                   CLERK
                          ________________________

                     D.C. Docket No. 1:09-cr-00224-WS-M-1

UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                       versus

DWAYNE DUHON,
                                                              Defendant-Appellant.

                         __________________________

               Appeal from the United States District Court for the
                          Southern District of Alabama
                         _________________________

                               (November 7, 2011)

Before HULL, PRYOR and HILL, Circuit Judges

PER CURIAM:

      William Gregory Hughes, appointed counsel for Dwayne Duhon in this

direct criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct.
1396, 18 L. Ed. 2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Duhon’s convictions and

sentences are AFFIRMED.




                                         2